DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 09/16/2022.
Applicant amended claims 1, 36, 44. Claims 10-30 are in cancelled status.  . Claims 1-9, 31-50 are pending. Claims 1, 36 and 44 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  09/16/2022 has been entered.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed, see ADS for details.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang el al. (US 2019/0103406 A1). Further supported by Juengling (US 2020/0185370 A1) for limitation analysis.
Regarding independent claim 1, Tang teaches an integrated assembly (Fig. 1: 10. See Fig. 1-Fig. 6), comprising: 
a memory array (Fig. 1: cell array) over a base (Fig. 1: 12); 
the memory array comprising a three-dimensional arrangement of memory cells (see Fig. 1-Fig. 4); 
sense amplifiers associated with the base and being directly under the memory array (Fig. 1: 12. see digit lines used as  “sense lines” and connects to base forming sensing circuitry as understood by ordinary skill in the art. Limitation is further supported by Juengling Fig. 5 arrangement where  it is taught that sense-amplifier circuitry located in base underneath cell array) ; and 
vertically-extending digit lines (Fig. 2, Fig. 3: DL) passing through source/drain regions of the memory cells (Fig. 3, Fig. 6: DL passing through cells and drain/ source regions of Fig. 6: 32, 34, 40 and para [0028]) and being coupled with the sense amplifiers (Fig. 1: 12); and 
wherein each source/drain region comprises an area (taken as inclusive of drain source, channel region) in a horizontal cross section substantially larger than an area of each digit line in the horizontal cross section (see Fig. 6: top view and area occupied by of DL1 and  combined area of 32, 34, 40).
Regarding independent claim 36, Tang teaches an integrated assembly, comprising: 
a memory array over a base; (see claim 1 rejection)
the memory array comprising a three-dimensional arrangement of memory cells having wordlines; (see claim 1 rejection)
sense amplifiers associated with the base and being directly under the memory array; and (see claim 1 rejection)
vertically-extending digit lines passing directly through only the center of horizontal cross sections of source/drain regions of transistors in the memory cells and being coupled with the sense amplifiers ( see Fig. 2, Fig. 6 of Tang).

ADDITIONAL ART REJECTION - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 7-9, 31-36, 39-44, and 47-50  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2022/0130834 A1). Further supported by Juengling (US 2020/0185370 A1) for limitation analysis.

Regarding independent claim 1, Lee teaches an integrated assembly (Fig. 18: 1800 system employing Fig. 1, Fig. 2 structure), comprising: 
a memory array (Fig. 2, para [0030]: array) over a base (Fig. 2: 200, para [0184]: “base semiconductor”); 
the memory array comprising a three-dimensional arrangement of memory cells (Fig. 2 and para [0181]); 
sense amplifiers (Fig. 18: 1811) associated with the base and being directly under the memory array (Fig. 2, Fig. 18 in context of para [0184], para [0181]: see digit lines used as  “sense lines” and connects to base semiconductor “regions/ junctions” forming sensing circuitry as understood by ordinary skill in the art. Limitation is further supported by Juengling Fig. 5 arrangement where  it is taught that sense-amplifier circuitry located in base underneath cell array); and 
vertically-extending digit lines (Fig. 2: 203-1,203-2,…para [0036]) passing through source/drain regions (Fig. 2: 221) the arrangement of the memory cells and being coupled with the sense amplifiers (Fig. 2: 200 base); and 
wherein each source/drain region comprises an area in a horizontal cross section substantially larger than an area of each digit line in the horizontal cross section (Fig. 2: see top view x-section of 221 vs. 203-a from D3 direction).
Regarding claim 7, Lee teaches the integrated assembly of claim 1 wherein the memory cells include horizontally-extending access devices coupled with storage elements (see Fig. 1:AL, FI. 2: AL).
Regarding claim 8, Lee teaches the integrated assembly of claim 7 wherein the access devices are transistors (Fig. 1: 110 access transistors in DRAM cells, see also Fig. 2).
Regarding claim 9, Lee teaches the integrated assembly of claim 7 wherein the storage elements are capacitors (see Fig. 1 caps in DRAM cells).
Regarding claim 31, Lee teaches the integrated assembly of claim 7 wherein the storage elements comprise at least one of the following: resistive-memory devices, conductive-bridging devices, phase-change memory devices, and programmable metallization cells (see para [0033]: phase-change material)
Regarding claim 32, Lee teaches the integrated assembly of claim 1 wherein H1e vertically-extending digit lines extend directly through source/drain regions of transistors in the memory cells (see Fig. 2).
Regarding claim 33, Lee teaches the integrated assembly of claim 1 further comprising a conductive plate extending vertically along the three dimensional arrangement of memory cells (see Fig. 2: 295).
Regarding claim 34, Lee teaches the integrated assembly of claim 33 wherein the conductive plate is configured to drain excess carriers from channel regions of transistors (This is disclosed by Fig. 2 circuitry and 295, channel, source, drain, gate  configuration).
Regarding claim 35, Lee teaches the integrated assembly of claim 1 wherein an entirety of the structure for the vertically-extending digit lines extend only vertically (see Fig. 2 and Fig.1 arrangement).
Regarding independent claim 36, Lee teaches an integrated assembly, comprising: 
a memory array over a base; (see claim 1 rejection)
the memory array comprising a three-dimensional arrangement of memory cells having wordlines;  (see Fig. 1: AL, Fig. 2: 207 and para [0024])
sense amplifiers associated with the base and being directly under the memory array; and (see claim 1 rejection)
vertically-extending digit lines passing directly through only the center of horizontal cross sections of source/drain regions of transistors in the memory cells and being coupled with the sense amplifiers (Fig. 2: 203-1 vs. 221 from D3 direction. Fig. 3B, para [0035], para [0046]).
Regarding claim 39, Lee teaches the integrated assembly of claim 36 wherein the memory cells include the transistors coupled with storage elements (see Fig. 1: DRAM cells).
Regarding claim 40, Lee teaches the integrated assembly of claim 39 wherein the storage elements comprise at least one of the following: resistive-memory devices, conductive-bridging devices, phase-change memory devices, and programmable metallization cells. (see claim 31).
Regarding claim 41, Lee teaches the integrated assembly of claim 36 further comprising a conductive plate extending vertically along the three dimensional arrangement of memory cells (See Fig. 2, para [0181]).
Regarding claim 42, Lee teaches the integrated assembly of claim 41 wherein the conductive plate is configured to drain excess carriers from channel regions of transistors. (see claim 34)
Regarding claim 43, Lee teaches the integrated assembly of claim 36 wherein an entirety of the structure for the vertically-extending digit lines extend only vertically. (see claim 35)
Regarding independent claim 44, Lee teaches an integrated assembly, comprising: (see claim 1, claim 2 rejection)
a memory array over a base; (see claim 1, claim 2 rejection)
the memory array comprising a three-dimensional arrangement of memory cells having wordlines; (see claim 1, claim 2 rejection)
sense amplifiers associated with the base and being directly under the memory array; (see claim 1, claim 2 rejection)
vertically-extending digit lines coupled with the sense amplifiers; and (see claim 1, claim 2 rejection)
a conductive plate (Fig. 2: 295) extending vertically along the three-dimensional arrangement of memory cells (see Fig. 2), the digit lines (Fig. 2: 203-1) immediately adjacent the conductive plate (Fig. 2: 295) on one side and immediately adjacent the wordlines (Fig. 2: 207-1) on the opposite side.
Regarding claim 47, Lee teaches the integrated assembly of claim 44 wherein the memory cells include horizontally-extending access devices coupled with storage elements. (see claim 8 rejection)
Regarding claim 48, Lee teaches the integrated assembly of claim 47 wherein the storage elements comprise at least one of the following: resistive-memory devices, conductive-bridging devices, phase-change- memory devices, and programmable metallization cells. (see claim 31 rejection)
Regarding claim 49, Lee teaches the integrated assembly of claim 44 wherein the conductive plate is configured to drain excess carriers from channel regions of transistors. (see claim 34 rejection)
Regarding claim 50, Lee teaches the integrated assembly of claim 44 wherein an entirety of the structure for the vertically-extending digit lines extend only vertically. (see claim 35 rejection)


Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims1, 36, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 11,367,726 B2 in view of US 2022/0320103 A1 Fig. 1-Fig. 18 & associated disclosure.
(Analysis not shown)





Allowable Subject Matter
Claims 2-6, 37-38, 45-46  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding the claims above, prior art of record do not teach limitations of the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 36, 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Derner (US 2018/0218765 A1): Fig. 6-Fig. 24 and associated disclosure applicable for all claims.
Fishburn et al. (US 2019/0267074 A1) teaches an integrated assembly (Fig. 1: 100 “three-dimensional DRAM”. See Fig. 1-Fig. 9 and associated disclosure), comprising:  a memory array (Fig. 1: 103) over a base (space “under array”, see e.g. para [0039], last five lines);  the memory array comprising a three- dimensional arrangement of memory cells (para [0018] in context of Fig. 1);  sense amplifiers (Fig. 1: 205-1) associated with the base (located under array) and being directly under the memory array (see Fig. 1 arrangement); and  vertically-extending digit lines (e.g. para [0024]: “pillar digit line” or para [0020]: “Vertical digitline segments” in context of Fig. 1 array) passing through the arrangement of the memory cells (see Fig. 1) and being coupled with the sense amplifiers (Fig. 1: e.g. coupled via 125-1, 127-1 to sense amp1. See para [0026]).
KIM-9601  (US 2020/0279601 A1) teaches an integrated assembly (Fig. 1: 100 “memory device”), comprising:  a memory array (Fig. 1: MCA) over a base (Fig. 1: 110);  the memory array comprising a three- dimensional arrangement of memory cells (para [0005]);  sense amplifiers associated with the base and being directly under the memory array (para [0031]: “sense amplifiers” in 110, see Fig. 1); and  vertically-extending digit lines (e.g. Fig. 1: BL1) passing directly through source/drain regions of transistors (e.g. S/D of Fig. 1: TL1, TU1) in the memory cells and being coupled with the sense amplifiers (Fig. 1 sense amp in 110).
Derner et al. (US 20200051614 A1): disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825